In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00016-CR



        SHERILYN ROSE ANGULO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 7th District Court
                 Smith County, Texas
             Trial Court No. 007-1547-18




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
           After having pled guilty to the offense of burglary of a building, 1 Sherilyn Rose Angulo

was sentenced to two years’ incarceration, suspended in favor of five years’ community

supervision. In this appeal of the judgment revoking community supervision and sentencing her

to the originally imposed term of two years’ incarceration, Angulo brings a single point of error,

claiming that the trial court erred in imposing costs of court in an amount not supported by a proper

bill of costs.

           “A clerk of a court is required to keep a fee record, and a statement of an item therein is

prima facie evidence of the correctness of the statement.” Owen v. State, 352 S.W.3d 542, 547

(Tex. App.—Amarillo 2011, no pet.) (citing TEX. CODE CRIM. PROC. ANN. art. 103.009(a), (c)).

“A cost is not payable by the person charged with the cost until a written bill is produced or is

ready to be produced, containing the items of cost.” Id. (citing TEX. CODE CRIM. PROC. ANN. art.

103.001). That said, once a certified bill of costs is issued, the bill “imposes an obligation upon a

criminal defendant to pay court costs, irrespective of whether or not that bill is incorporated by

reference into the written judgment.” Id.; see Armstrong v. State, 340 S.W.3d 759, 765 (Tex. Crim.

App. 2011).

           Specifically, Angulo claims that, although the trial court ordered her to pay $174.00 in its

judgment, a certified bill of costs was not made a part of the record. After Angulo filed her brief,




1
    See TEX. PENAL CODE ANN. § 30.02(c)(1).

                                                    2
the Smith County 2 District Clerk filed a supplemental record which included a certified bill of

costs listing total court costs of $174.00, as reflected in the trial court’s judgment. In view of this

filing, the State advised this Court that it declined to file a brief.

        Because the trial court’s judgment is supported by a proper bill of costs, Angulo’s sole

point of error is now moot. Consequently, this case does not present a live controversy. When an

appeal does not present a live controversy, the appeal is properly dismissed as moot. See Fouke v.

State, 529 S.W.2d 772, 773 (Tex. Crim. App. 1975) (dismissing appeal as moot because defendant

voluntarily paid fine and costs complained of in appeal); Laney v. State, 223 S.W.3d 656, 659

(Tex. App.—Tyler 2007, no pet.) (stating generally that appeals presenting no actual controversy

are dismissed as moot).

        We dismiss this appeal as moot.




                                                     Scott E. Stevens
                                                     Justice

Date Submitted:           April 15, 2020
Date Decided:             April 16, 2020


Do Not Publish




2
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of
any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.
                                                         3